            Case 2:20-cv-00163-JDW Document 57 Filed 07/16/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOVETTI LAW, P.C., ET AT.,                      │ Case No. 2:20-cv-00163-JDW
                                                  │
                Plaintiffs,                       │ Hon. Joshua D. Wolson
                                                  │
       v.                                         │
                                                  │
JAMES EVERETT SHELTON, ET AL.,                    │
                                                  │
                Defendants.                       │
                                                  │

DEFENDANTS’ MOTION TO STRIKE DEFENDANTS’ RESPONSES IN OPPOSITION
TO MOTION FOR SANCTIONS (ECF NOs. 52-53) FOR FAILURE TO COMPLY WITH
     SECTION I.C.1 OF JUDGE WOLSON’S POLICIES AND PROCEDURES



       Defendants James Everett Shelton and Final Verdict Solutions, by and through the

undersigned counsel, hereby bring the following Motion to Strike Plaintiffs’ Responses in

opposition to Motion for Sanctions, and in support of his Motion avers as follows:

   1. Plaintiffs’ responses in opposition to Defendants’ Motion for Sanctions (ECF No. 52-53)

       both failed to comply with Section I.C.1 of Judge Wolson’s Policies and Procedures.

   2. Specifically, Plaintiffs’ counsel lumped all exhibits together with his brief, rather than

       uploading them separately as individual exhibits, as required by the Court’s procedures.

   3. Plaintiffs’ counsel, Joshua L. Thomas, previously had his Brief in Opposition to the

       Motion to Dismiss (ECF No. 47) stricken for failure to comply with Section I.C.1. of

       Judge Wolson’s Policies and Procedures. See ECF No. 48.

   4. Therefore, this is the not the first time that Plaintiffs’ counsel has failed to comply with

       Judge Wolson’s policies and procedures.



                                                 1
         Case 2:20-cv-00163-JDW Document 57 Filed 07/16/20 Page 2 of 3




    5. The Court should again strike Plaintiffs’ submissions pursuant to Rule 12(f) and its own

       inherent authority to enforce its policies and procedures.

    6. Alternatively, the Court should strike Plaintiffs’ pleading as untimely, as the deadline for

       submission was July 7, 2020, and Plaintiffs filed their pleadings on July 14, 2020 (seven

       days late), without seeking (or being granted) an extension of time.

WHEREFORE, Defendants request that Plaintiffs’ Responses in Opposition to the Motion for

Sanctions (ECF No. 52-53) be STRICKEN as untimely and/or for failure to comply with Section

I.C.1 of Judge Wolson’s Policies and Procedures, and for any further such relief as the Court

deems appropriate.1

                                                  Respectfully submitted,

                                                  REO LAW, LLC

                                                  /s/ Bryan A. Reo
                                                  Bryan A. Reo, Esq.
                                                  P.O. Box 5100
                                                  Mentor, OH 44061
                                                  (T): (216) 505-0811
                                                  (E): reo@reolaw.org
                                                  Attorney for James Everett Shelton and Final
                                                  Verdict Solutions


July 16, 2020




1
 Defendants would respectfully remind this Court that prior lesser sanctions have not seemed to
deter Joshua Thomas from the sort of ongoing misconduct he is presently engaged in and that
unfortunately Mr. Thomas has repeatedly attempted to defeat the sanctions, circumvent the
sanctions, or feign compliance. In any event, Mr. Thomas appears to have an attitude of flippant
dismissiveness over having been sanctioned and the possibility of facing further sanctions.
                                                 2
         Case 2:20-cv-00163-JDW Document 57 Filed 07/16/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Bryan A. Reo, affirm that I am an attorney of record for a party to the above-captioned

civil action, and on July 16, 2020, I submitted the foregoing to the Clerk of Court’s Electronic

Filing System, which should automatically provide notification to all attorneys of record that said

filing has been submitted.

Dated: July 16, 2020
                                                 /s/ Bryan A. Reo
                                                 Bryan A. Reo, Esq.
                                                 P.O. Box 5100
                                                 Mentor, OH 44061
                                                 (T): (216) 505-0811
                                                 (E): reo@reolaw.org
                                                 Attorney for James Everett Shelton and Final
                                                 Verdict Solutions




                                                3
